DETAILED ACTION
The present application was filed on or about 30 July 2020.
Claims 1 and 11 are allowed. 
Claims 2-10 are allowed because they depend from an allowable base claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant claims priority to Korean Application KR10-2020-0022920.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Application KR10-2020-0022920 has an earlier filing date of 25 February 2020. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney for the Applicant Len Taylor on 8 December 2021.
The application has been amended as follows: 
Claims 12-20 are cancelled. 



Examiner’s Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter. 
The patent examination process requires each examiner to identify and understand any utility for the invention, review the detailed disclosure and specific embodiments of the invention to understand what the applicant has invented, review the claims, and conduct a thorough search of the prior art.  MPEP 2103 (I)-(II). 
A complete and thorough search of the prior art was made.  The search included searches of the USPTO’s patent database, non-patent literature, and a search of the internet for related art.
The utility of the present invention is the utilization of a single level cell buffer to increase the number of open zones in a zoned namespace memory system. 
Applicant’s independent Claims 1, 11, and 12 are allowable because, taken as a whole, they set forth claim elements that could not be located in a single reference or a combination of references.  Using Claim 1 as an exemplary claim for Claims 1 and 11, Claim 1 recites:
A memory system with at least one namespace, comprising: 
a memory device including a plurality of single-level cell (SLC) 5buffers and a plurality of memory blocks, wherein each memory block includes a plurality of memory cells, each memory cell storing multi-bit data, and is allocated for a respective one of a plurality of zones, wherein each of the at least one namespace is divided into at least some of the plurality of zones; and 
10a controller configured to receive a program request related to at least one application program executed by a host, to determine at least one zone designated by the at least one application program as an open state, and to control the memory device to perform a program operation on at least one memory block allocated for an open state 15zone, 
wherein the controller is configured to control the memory device to establish first, second and third open zones, and to assign a first region of a write buffer to the first open zone and a second region of the write buffer to the second open zone, 
20wherein, when a target zone subject to a new program request is neither the first open zone nor the second open zone, the controller is configured to determine which one of the first region and the second region is a victim, establish the open state zone associated with the victim 


Within its independent claims, Applicant sets forth a combination of elements that could not be located in a single or in a combination of references.  
For example, Applicant’s invention builds upon the work of NVM Express.  NVM Express is the industry standard for solid state drives.  Additions to the NVM Express standard were presented at the Vault ’20 Conference that are close to Applicant’s invention.  See USENIX, Vault ’20 Conference Program (24 February 2020).  Matias Bjorling presented Zone Append, A New Way of Writing to Zoned Storage.  Bjorling, Matias, Zone Append, A New Way of Writing to Zoned Storage. Western Digital. USENIX Vault (23 February 2020). Bjorling’s presentation disclosed Applicant’s concept of zone states used within a zoned namespace.  Bjorling [Slide 5].  The zoned states disclosed include empty, implicitly open, explicitly open, closed, read only, and offline.  However, Bjorling’s presentation did not disclose Applicant’s:20

wherein, when a target zone subject to a new program request is neither the first open zone nor the second open zone, the controller is configured to determine which one of the first region and the second region is a victim, establish the open state zone associated with the victim as the third open zone, program data associated with the third 65open zone to a first SLC buffer among the plurality of SLC buffers, and store first data provided with the new program request to one of the first region and the second region, which is determined as the victim, in the write buffer.  See Claims 1 and 11.

A review of the NVM Express Revision 1.3, that was released on or about May 1, 2017, did not produce any prior art that would read on Applicant’s independent claims.  
It should be noted that the NVM Express Base Specification 2.0, released on or about May 13, 2021, does present prior art that would read on Applicant’s claims.  
Similarly, NVM Express released a Zoned Namespace Command Set Specification on or about 18 May 2021 that also contains prior art that would read on Applicant’s claims.  See NVM Express Zoned Namespace Command Set Specification Revision 1.1 (Year: 2021).  However, Applicant’s priority date is before the release date of the NVM Express Zoned Namespace Command Set Specification which precludes its use as prior art. 
Finally, a review of the USPTO’s patent database did return several pieces of relevant art.  However, because of Applicant’s priority date those pieces of prior art are not applicable.  For example, Bert (US 11,137,920 B1) discloses storing zones in a zoned namespace on separate planes of a multi-plane memory device.  Bert’s priority date is 30 April 2020.  Applicant’s priority date is 25 February 2020.  There are not any common inventors, assignees, or applicants between Bert and the present application.  Therefore, Bert cannot be used as prior art.  Other pieces of prior art, that are relevant to Applicant’s invention but cannot be used as prior art because they are behind Applicant’s priory date include Kanno (US 20210255803 A1), Bernat et al. (US 20210255920 A1), Esaka et al. (US 20210223962 A1), Hahn et al. (US 20210182166 A1), Ji et al. (US 11030099 B2), and Bahirat et al. (US 20200167274 A1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FRANCIS WOJTON whose telephone number is (469)295-9172. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.F.W./Examiner, Art Unit 2138                                                                                                                                                                                                        


/Michael Krofcheck/Primary Examiner, Art Unit 2138